DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 and 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of U. S. Patent No. 10,797,877. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other 
Current Application No. 17/000,409
US Patent No. 10,797,877


Independent Claim 1
Independent Claim 1
Independent Claim 14
Independent Claim 14
Independent Claim 15
Independent Claim 15



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giuliana Santos Veronese et al., "Efficient Byzantine Fault-Tolerance”, IEEE TRANSACTIONS ON COMPUTERS, IEEE SERVICE CENTER, LOS ALAMITOS, CA, US, vol. 62, no. 1, 1 January 2013 (2013-01 -01), pages 16-30 listed in IDS dated 09/08/2020 hereinafter “Veronese” in view of Eleftherios Kokoris-Kogias et al., "Enhancing Bitcoin Security and Performance with Strong Consistency via Collective Signing", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN .

Regarding Claims 1 and 14-15, Veronese discloses a method/system/medium for byzantine fault-tolerance (title) replicating of data on a plurality of n servers (page 19, left column, "3 System Model and Properties", first paragraph), the n servers comprising one primary node, 'PN' and n-1 backup nodes, 'BN' (page 19, right column, "4 MinBFT", first paragraph, wherein the primary replica is the primary node, and wherein the remaining backup replicas are the backup nodes), wherein f servers may arbitrarily fail (page 19, left column, "3 System Model and Properties", third paragraph: "We assume that at most f out of n servers can be faulty for n=2f+1') and wherein all n servers have a trusted computing entity, 'TCE', (page 19, right column,, second paragraph: "Each server contains a local trusted/tamperproof component that provides the USIG service'), the method comprising performing by the TCE of the PN (page 20, left column, first paragraph: "2. the primary assigns a sequence number), a preprocessing procedure (page 20, left column, first paragraph, wherein event 2 is the preprocessing procedure) comprising the steps of:
computing at least one random secret value for at least one respective counter value of a unique, monotonic, sequential counter, (UMSC) (page 20, left column, first paragraph, event 2, wherein the sequence number is the USMC, see also fourth paragraph:"[...] to assigns a sequence number to each request. This number is the counter value returned by the USIG service in the unique identifier Ul") to be assigned with a request message for requesting an operation to be performed (page 20, 
computing a commitment for the random secret value and the UMSC (page 20, left column, fifth paragraph, wherein the message <COMMIT,v,Sj,Si,m,yii,Ulj>, wherein the commit message compute by each server discloses also a commitment computed by the Primary Node), but does not explicitly disclose splitting the at least one random secret value into a plurality of shares; computing a server-specific authenticated encryption of each share of the at least one random secret, such that decryption can only be performed by the specified respective server, wherein during a later procedure the server-specific shares are used for verifying the request message; and providing the computed server-specific shares and the computed commitment to the respective servers. However, Kogias discloses splitting the at least one random secret value into a plurality of shares (implicitly disclosed through the use of the CoSi algorithm, see page 4, "2.3 Scalable Collective Signing'); computing a server-specific authenticated encryption of each share of the at least one random secret, such that decryption can only be performed by the specified respective server, wherein during a later procedure the server- specific shares are used for verifying the request message (implicitly disclosed through the use of the CoSi algorithm, see page 4, "2.3 Scalable Collective Signing", see for details step "2. Commitment", wherein the Schnorr commitment is the server-specific authenticated encryption such that the decryption can only be performed by the respective server); providing the computed server-specific shares and the computed commitment to the respective servers (implicitly disclosed through the use of the CoSi algorithm, see page 4, "2.3 Scalable Collective Signing", see for details step 

Regarding Claim 2, the combination of Veronese and Kogias discloses the method according to claim 1, wherein the performing the preprocessing procedure further comprises precomputing a plurality of message authentication codes, each respective message authentication code corresponding to a respective counter value of the USMC (Veronese, section 2, USIG service).



Regarding Claim 4, the combination of Veronese and Kogias discloses the method according to claim 3, wherein the splitting the at least one random secret into a plurality of shares comprises splitting each respective random secret into a plurality of shares (Kogias, page 4, left column, second paragraph).

Regarding Claim 5, the combination of Veronese and Kogias discloses the method according to claim 4, wherein the computing a server-specific authenticated encryption of each share of the at least one random secret comprises computing a server-specific authenticated encryption of each share of each respective random secret (Kogias, page 4, left column, second paragraph).

Regarding Claim 6, the combination of Veronese and Kogias discloses the method according to claim 5, wherein each server-specific encryption of a share of a respective random secret corresponds to a respective BN, and wherein each server-specific encryption of a respective random secret utilizes, for the encryption, a public key of the respective corresponding BN or a pairwise symmetric encryption between the PN and the respective corresponding BN. (Kogias, page 4, left column, second paragraph).

 (Kogias, page 4, left column, second paragraph).

Regarding Claim 8, the combination of Veronese and Kogias discloses the method according to claim 7, wherein the directly connected BN are children of the BN and wherein the suspect message is also provided to a parent of the PN and wherein a suspect message is provided along the tree to the PN (Veronese, page 20, left column, fourth-fifth paragraph).

Regarding Claim 9, the combination of Veronese and Kogias discloses the method according to claim 2, wherein splitting the at least one random secret into a plurality of shares comprises splitting each respective counter value of the USMC into a plurality of shares by utilizing an (f+1)-out-of-n secret sharing for each respective counter value of the USMC (Kogias, page 4, left column, second paragraph).

Regarding Claim 11, the combination of Veronese and Kogias discloses the method according to claim 1, wherein a view number is included into messages for indicating a current view determining a certain server being PN and other servers being BN (Veronese, page 20, left column, fourth-fifth paragraph).



Regarding Claim 13, the combination of Veronese and Kogias discloses the method according to claim 1, wherein upon valid verification of the reconstructed secret the PN performs a request and wherein a result of the performed request is transmitted to the BN together with an increased counter value (Veronese, page 20, left column, first paragraph).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Terminal Disclaimer is filed to overcome the Double Patenting rejection, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435